Citation Nr: 9934699	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-32 628A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' August 1992 decision which found 
no new and material evidence had been submitted to reopen a 
claim of basic eligibility for a nonservice-connected 
disability pension.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party, who had active service in the Philippine 
Commonwealth Army, served on active duty with the Armed 
Forces of the United States from September to December 1941 
and had recognized guerrilla service from March to September 
1945. 

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an August 1992 
Board decision.  He is unrepresented in his appeal.

The Board must note that it appears the moving party may be 
raising additional claims, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  
Other than a claim of CUE within a prior Board decision, 
under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the moving party.  In 
essence, the following sequence is required: There must be a 
decision by the Regional Office (RO), the moving party must 
express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the moving 
party, and finally the moving party, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The moving party should clearly indicate 
what additional claims, if any, he wishes to pursue with the 
RO.  The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.


FINDINGS OF FACT

1.  The moving party's claim for nonservice-connected pension 
benefits was denied by the RO in December 1983 because the 
moving party did not have qualifying service.  He did not 
file a timely appeal to this decision.      

2.  In August 1992, the Board determined that the evidence 
received since the December 1992 decision was not new and 
material evidence sufficient to reopen this claim.

3.  The Board's decision of August 1992 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's August 1992 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party's claim for nonservice-connected pension 
benefits was denied by the RO in December 1983 because the 
moving party did not have qualifying service.  He did not 
file a timely appeal to this decision.  The claim that new 
and material evidence had been submitted to reopen this issue 
was denied by the Board in August 1992.  Reconsideration of 
this determination was denied in April 1999.  In March 1999, 
the U.S. Court of Appeals for Veterans Claims (Court) 
dismissed the appeal of the Board's August 1992 decision as 
being untimely.  Pursuant to 38 C.F.R. § 20.1400(b)(1) 
(1999), all final decisions of the Board are subject to 
review on the basis of an allegation of CUE, except those 
that have been appealed to and "decided by" a Court of 
competent jurisdiction.  In plain language, this means that 
if a Board decision is subject to review on appeal by the 
Court, there is no legal entitlement to review of the Board's 
decision based on CUE.  However, as the Court dismissed the 
appeal, the August 1992 decision is subject to CUE review by 
the Board. 

In an April 1999 letter from the Board to the moving party, 
he was provided a copy of the pertinent regulations regarding 
this issue.  In September 1999, the moving party requested 
revision of the Board's August 1992 decision based on CUE.  
The moving party cited to four alleged errors within the 
determination that he was unqualified to receive a VA 
pension.  The legal authority and the War Department circular 
the moving party has cited within this statement are unclear.  
More importantly, he provides no explanation as to why these 
provisions, even if applicable to his case, can establish his 
status as a veteran qualified to receive pension benefits in 
light of the law and regulations cited and relied upon by the 
Board in its August 1992 decision.  His reliance upon comrade 
statements to establish legal entitlement completely fails as 
an allegation of CUE.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  Pursuant to 38 C.F.R. § 20.1404(b) (1999), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3) (1999).

In December 1983, August 1992, and today, the law authorizes 
the payment of nonservice-connected disability pension to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 101(15), 
1521 (West 1991).  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (1999).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines when called into the service of the 
Armed Forces of the United States by orders of the United 
States Army pursuant to the order of the President of the 
United States in July 1941, is included for compensation 
benefits, but not for pension benefits.  None of the legal 
authorities cited by the moving party or the War Department 
circular provide an alternative basis for entitlement to 
pension benefits.  The moving party in this case is seeking 
pension benefits.  Statements from comrades-in-arms from the 
moving party's World War II service will not provide a basis 
to reopen this claim or to grant pension benefits 
      
While the standard for finding new and material evidence has 
changed since the August 1992 decision, this does not provide 
a basis to find CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's August 1992 
decision, would not support the CUE claim.  Since the law 
pertaining to eligibility for the claimed benefit was 
dispositive of this issue in December 1983, August 1992, and 
today, the claim was denied because of the absence of legal 
merit of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the August 
1992 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the August 1992 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


